The only part of the slanderous words laid in the declaration in this suit, which can be thought actionable, is as follows, to-wit: “You are an insurgent; you have opposed and insulted the excise officer, and have encouraged others to' do so, and you have, whilst an assembly man, threatened to raise men to help the Fort Pitt insurgents against the state’s army by force of arms;” and it seems clear that the speaker meant to explain the first clause of this charge by those which follow it. But to oppose and insult an excise officer, and encourage others to do so, does not necessarily mean more than a trespass; and the charge of being guilty of a trespass is not actionable; nor is the charge of threatening to raise men to help the Fort Pitt insurgents actionable; because an evil intention can not be the ground of a criminal prosecution. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.